Title: To John Adams from Benjamin Stoddert, 25 November 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 25. November 1798

In obedience to your command, I have endeavoured to give to the important question you were pleased to suggest—Whether it would be proper for the President to recommend, in his speech to Congress, a declaration of War against France, all the consideration permitted by the shortness of time, & my own scanty means,—the result, I will now do myself the honor to lay before you.
Knowing that this Country was actually labouring under all the disadvantages of open War with France; without possessing those advantages resulting from a declared State of War, in detecting & suppressing treasonable machinations favorable to, & too probably, dictated by France the Enemy, in our own Country—or in doing them all the mischief in our power out of it: Believing War with France, in preferrence to any thing short of honorable Peace, which I  is only to be obtained by putting ourselves in a situation to command the observance of it, to be the true Interest of the Country;—Believing War would effectually unite the People to their Government, and make those states which have heretofore shewn least respect for the Union, feel their dependence on it, for safety & protection:—and also believing it be generally, if not universally, the wisest policy to arrive at proponents, by short, open, & direct means—my first impression was, that it would be adviseable, that the President should come to the point at once with Congress, and recommend in his speech, an open Declaration of War, against a nation, meritting from this Country & from the whole Civilized World, a declaration of a War of extermination.
But weighing some of the reasons urged last evening:—considering that the power of making War, being in Congress, the consequence of a refusal on their part, to declare it, after being advised by the President (none of whose recommendations can be disregarded without injury to the Government) might be to give countenance to the opinion, industriously inculcated in this Country by the Enemies to Government & partisans of France, & affected to be believed in that Country—that the Executive & the Country possessed different views & sought different objects—& might even tend to detract from the sincerity of those efforts which have been made to preserve Peace:—Considering too, that the end may be attained by means which will certainly secure to the President, the approbation of a still greater majority of the thinking People of the Country, I am now rather disposed to retract my first opinion—and to advise that instead of a direct recommendation to Congress to declare War, something like the following course.
That it should be represented to Congress, that the Executive had no reason to calculate, that those hostile measures of France, which first made it necessary to arm to resist the invasion of our rights & property, would be discontinued—that firm to the declaration already made, you would never send humiliate this Country, by sending another Minister to France, until satisfactory assurances were given, that he would be received and honored as the Representative of a Free, Independent & powerful Nation—Yet you would seize with avidity & pursue with sincerity any safe and honorable means, should any such occur, to restore harmony between the two Countries, without ever prostituting the dignity, or sacrificing the Interest, of our own.—But that desireable as this event might be, there did not appear the least ground to expect it could be obtained, but by a steady adherence to, and the further prosecution of, the system of defence begun at the last Session, & from which such salutary effects had already been experienced by the Agricultural & Commercial parts of the Community.—That if upon a full, & mature view of the state of the Nation, Congress should think it inexpedient to exercise their Constitutional right of declaring War, for which ample provocation had been given, the safety of the Country at least required, that decisive measures should be adopted, to repress treasonable machinations of the partisans of France, within the limits of the United States, & of our own Citizens, out of those limits in order that the Country might no longer be exposed to the novel & hazardous situation of experiencing all the disadvantages—& possessing none of the advantages of an actual state of War.—that the power of the Public & private armed ships to make captures, should be enlarged—that the Navy should be increased &ca. &ca &ca
I have the honor to be / with the highest respect & / esteem sir Yr. most obed. / servt.

Ben Stoddert